Case 2:20-cr- 00016- WSS Document 3 Filed 01/16/20 Page 1 of 2

Pig

NV
IN THE UNITED STATES DISTRICT COURT ¢ "16 _
FOR THE WESTERN DISTRICT OF PENNSYLV oh fw .

I

UNITED STATES OF AMERICA

Zo-lb

Vv. Criminal No.
; (21 U.S.C. § 846)
ROY. MONSOUR [UNDER SEAL]
! INDICTMENT
COUNT ONE

The grand jury charges:

From in and around November 2017, and continuing thereafter to on or about December
12, 2019, in the Western District of Pennsylvania and elsewhere, the defendant, ROY MONSOUR,
did knowingly, intentionally, and unlawfully conspire with persons known to the grand jury, to
distribute and dispense Phentermine Hydrochloride and Diethylpropion, each a Schedule IV
controlled substance, contrary to the provisions of Title 21, United States Code, Sections 841(a)(1)
and 841(b)(2). :

In violation of Title 21, United States Code, Section 846.
Case 2:20-cr-00016-WSS Document 3 Filed 01/16/20 Page 2 of 2

FORFEITURE ALLEGATIONS
The grand jury re-alleges and incorporates by reference the allegations contained in Count
One of this Indictment for the purpose of alleging criminal forfeiture pursuant to Title 21, United
States Code, Sections 853(a)(2) and 853(p). Pursuant to Title 21, United States Code, Section
853, upon conviction of an offense in violation of Title 21, United States Code, Section 846, the
defendant ROY MONSOUR shall forfeit to the United States of America any property used, or
‘intended to be used, in any manner and part, to commit, and to facilitate the commission of, such

violation. The property to be forfeited includes, but is not limited to, the following: Pennsylvania

state license to practice medicine number MD038199E.

A True Bill,

  
 
   

  
  
  

let.
[ SEBTA GT A
Foreperson .

SCOTT W.BRADY ~—
United States Attorney
PA Bar No. 88352

 
